Citation Nr: 1520437	
Decision Date: 05/13/15    Archive Date: 05/26/15

DOCKET NO.  09-16 646	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), Asperger's syndrome, or depressive disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Lopez, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 2000 to November 2002.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

An appeal was also perfected on the issues of service connection for a right knee disability and service connection for a lumbar spine disability.  Nevertheless, those claims were granted in an April 2013 rating decision (notified in June 2013), which the Veteran did not appeal.  Thus, those issues are longer in appellate status.

The Veteran's appeal originally included a separate claim of service connection for Asperger's syndrome with depression.  Although he did not submit a substantive appeal for that particular issue, the Board finds that this issue is a component of the claim currently in appellate status.  The record shows treatment for depression.  See VA treatment records from January 2012 (in Virtual VA); see also treatment records from June 2005 (received from the Social Security Administration) (showing diagnoses of Asperger's syndrome and attention deficit hyperactivity disorder (ADHD)).  The scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1, 4-6 (2009).  Accordingly, the claim has been recharacterized.

The claims file is now entirely contained in VA's secure electronic processing systems, Virtual VA and Veterans Benefits Management System (VBMS).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The evidence of record shows that the Veteran had a preexisting mental health disability.  See private treatment records from June through August 1991, and September through November 1992 (within records received from the Social Security Administration).  The Veteran does not dispute this fact.  Rather, he contends that his current mental health disabilities were aggravated by service.  He believes that marital problems during service and the experience of constantly being yelled at by his commanding officer aggravated his preexisting mental health disabilities.  See October 2008 notice of disagreement; April 2009 substantive appeal.  As stated above, the record shows current treatment for depression.  See VA treatment records from January 2012 (in Virtual VA).  Additionally, in June 2005, the Veteran was diagnosed with Asperger's syndrome and attention deficit hyperactivity disorder (ADHD), for which he was awarded disability benefits by the Social Security Administration.  See February 2006 decision and medical records received from the Social Security Administration.

The Veteran has not been afforded a VA examination to determine whether any current mental health disability was aggravated by his military service.  Under the VCAA, VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2014); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The threshold for finding a link between a current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, at 83.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for VA examination to determine the nature and etiology of any current mental health disabilities.  Review of the claims file should be noted in the examiner's report.

The examiner should respond to the following:

Did the Veteran's current mental health disability clearly and unmistakably preexist service?  If so, is it also clear and unmistakable that such preexisting disability was NOT aggravated in service beyond its natural progression?

If either or both of the above questions are answered in the negative, is it at least as likely as not that a current mental health disability was incurred in active service?

A complete rationale must be provided for any opinion offered.  All lay and medical evidence should be considered.  If the examiner cannot provide an opinion without resort to speculation, he/she should explain why that is the case and what, if any, additional evidence is necessary for an opinion.

2.  If any benefit sought on appeal remains denied, issue a Supplemental Statement of the Case before returning the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
All claims remanded for additional development or other appropriate action must be handled expeditiously.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Eric S. Leboff 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


